Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on December 8, 2021.  Claims 1-21 are pending and will be considered for examination.  

	Allowable Subject Matter
Claims 1-21 are allowable. Independent claims 1, 16, and 21 recite a combination of elements not found in the prior art.  Specifically, these claims recite the following:

“integrate the EDI data of the first record and the EDI data of the additional records based on associations within the EDI data to form integrated EDI data”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 5,758,126 (“Daniels”): Daniels teaches a system for generating conversational depictions of electronic data exchanges, comprising: a first user Fig. 3) to select a first record comprising EDI data (Fig. 6, “63” shows a functional group that contains a transaction data “65” and “66”); a conversation generator configured to: determine additional records associated with the first record based on the EDI data, wherein the records are associated with a plurality of messages exchanged between parties in a transaction (col. 2, lines 56-66); integrate the EDI data of the first record and the additional records based on associations within the EDI data (Fig. 6, shows additional functional groups that contain additional transaction documents that have been integrated with the first group in the EDI data); and generate a conversation that depicts the integrated EDI data in a conversational format comprising the plurality of messages (Applicant’s specification discloses that a “conversational” format refers to a user-readable format (see page 12, paragraph [0050] and Fig. 3).   Daniels teaches translating EDI data into a human-readable format (col. 8, lines 24-27 and col. 10, lines 36-50); and a user interface to display the conversation (col. 9, lines 3-20; Figs. 4a and 4b). However, Daniels does not teach or suggest the elements claimed by Applicant.
 (ii) US 2005/0273467 A1 ("Gardner"): Gardner substantially discloses transferring EDI data.  However, Gardner does not teach or suggest the elements claimed by Applicant.
(iii) “EDI systems work well, but not with each other. Everyone agrees on the benefits of EDI, but not on a standard so the systems can communicate with each other.” by Laura Lang (“Lang”): Lang generally discusses the business and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 





/NAEEM U HAQ/Primary Examiner, Art Unit 3625